Title: To James Madison from Alexander J. Dallas, 14 May 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        14 May 1815
                    
                    I have written to you already by this day’s mail; but one more alteration in the Army list is desireable. Major Cutler is an excellent Officer, a modest man, and much esteemed. He has been in service 8 years; but has not enjoyed an opportunity of becoming conspicuous in the field. He will be content with a Company, and the brevet. I must add, that he is very poor. If you approve of it, I can make an arrangement, similar to the one proposed in Capt. Bender’s case, with advantage, I think, to the list.
                    I hope it will be unnecessary to trouble you further, on the general organization of the Army. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                